Wilson, Judge:
The appeals for reappraisement, enumerated in schedule “A,” attached hereto and made a part hereof, relate to certain canned clams, exported from Japan and entered at the port of San Francisco, Calif.
Stipulated facts, upon which the appeals have been submitted, establish that the proper basis for appraisement of the merchandise in question is American selling price, as defined in section. 402(g) of the Tariff Act of 1930, as amended, and that such statutory value was $'7!50 per 2 dozen tins, less 1% per centum cash discount, less one-tenth of 1 per centum swell allowance, net, packed.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.